             Case 5:20-cr-00101-VKD Document 10 Filed 06/17/20 Page 1 of 1




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ANDREW L. LIAO (CABN 271219)
   Assistant United States Attorney
 5
       150 Almaden Boulevard, Suite 900
 6     San Jose, California 95113
       Telephone: (408) 535-5063
 7     Facsimile: (408) 535-5066
       Andrew.Liao@usdoj.gov
 8
   Attorneys for the United States
 9                              UNITED STATES DISTRICT COURT
10                            NORTHERN DISTRICT OF CALIFORNIA
11                                       SAN JOSE DIVISION
12 UNITED STATES OF AMERICA,              )
                                          )    No. CR 20-00101 VKD
13               Plaintiff,               )
                                          )
14         v.                             )    SUBSTITUTION OF ATTORNEY
                                          )
15                                        )
                                          )
16   ANDREW JAMES WATTS,                  )
                                          )
17               Defendant.               )
     _________________________________________________________________________
18

19      Please take notice that as of June 17, 2020, the Assistant U.S. Attorney whose name, address,

20 telephone number and email address are listed below was assigned to be counsel for the government.

21                                Andrew L. Liao
                                  150 Almaden Blvd., Suite 900
22                                San Jose, CA 95113
                                  Telephone: (408) 535-5063
23                                Andrew.Liao@usdoj.gov
24 DATED: June 17, 2020                                 Respectfully submitted,
25                                                      DAVID L. ANDERSON
                                                        United States Attorney
26
                                                        ______/s/_______________________
27                                                      ANDREW L. LIAO
                                                        Assistant United States Attorney
28



30
